DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 3 March 2021 has been entered.  Claims 1 – 17, 21 – 34, and 49 – 53 remain pending in the application.  Claims 11 – 17, 31 – 34, and 50 were previously withdrawn from consideration.  Claims 54 – 56 are new claims commensurate in scope with claim 1 and therefore are under consideration.
	The examiner acknowledges the Affidavits submitted 10 August 2020.  The examiner addresses said Affidavits in the Response to Arguments section below.
	
Claim Objections
Claim 1 is objected to because of the following informalities:
	Regarding claim 1, the examiner recommends adding a comma between “film” and “the” in l. 2 of the claim.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10, 21 – 30, 49, and 51 – 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1, as amended, is directed to “A polymeric composition for an adhesive in a multi-layered polymeric film” (ll. 1 – 2 of the claim) “wherein the polymeric composition is an adhesive in the multi-layered polymeric film and the polymeric composition adheres to a thermoplastic polypropylene having a crystallinity of 30 percent to about 80 percent” (ll. 22 – 24 of the claim).  The first limitation highlighted describes an intended use of the polymeric composition whereas the second limitation highlighted suggests the multi-layered polymeric film is a positively-recited structure.  
	Furthermore, when considering the phrase “the polymeric composition adheres to a thermoplastic polypropylene having a crystallinity of 30 percent to about 80 percent” in the intended use case, this phrase describes a property of the polymeric composition whereas in the structural interpretation describes a physical relationship of the polymeric composition to a thermoplastic polypropylene.
	Accordingly, it is ambiguous as to the structure of the polymeric composition and the multi-layered film.
	Given the preamble of the claim is directed to a polymeric composition, it appears the intended use interpretation best applies.  If this is indeed the case, the examiner recommends an amendment which more clearly delineates the structural relationship, or intended use, of the multi-layered polymeric film.
	Regarding claims 2 – 10, 21 – 30, 49, and 51 – 56, each of claims 2 – 10, 21 – 30, 49, and 51 – 56 depends, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 2 – 10, 21 – 30, 49, and 51 – 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as discussed for claim 1 above.
	Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “an amount of filler in the polymeric 
	Regarding claim 7, claim 7 recites the limitation “the composition” in l. 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	It appears “the composition” refers to the “polymeric composition” in the preamble of claim 1.  If this is indeed the case, the examiner recommends revision of claim 7 to reflect the same.
	Regarding claim 49, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 49 recites the broad recitation “the amount of filler is about 5 weight percent or less, based on the total weight of the polymeric composition”, and the claim also recites “substantially…free of filler” and “entirely free of filler” which are narrower statements of the range/limitation.  It will also be appreciated “entirely free of filler” is a narrower statement of “substantially…free of filler”.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 5, claim 5 recites “the polymeric composition includes at least 5 weight percent of the one or more polypropylene resins” (ll. 2 – 3 of the claim).  However, claim 1, upon which claim 5 directly depends, states the amount of the one or more polypropylene resins is “up to about 35 weight percent” (l. 12 of the claim).  As written, claim 5 has no upper bound, i.e. includes embodiments above the upper bound of claim 1, and therefore fails to properly further limit claim 1.
	The examiner recommends amending claim 5 such that it has the upper endpoint of claim 1 or another endpoint which would be within the ranges of claims 1 and 5.
	Regarding claim 6, claim 6 recites “the propylene based elastomer has a propylene concentration of about 95 weight percent or less” (ll. 2 – 3 of the claim).  However, claim 1, upon which claim 6 directly depends, states the propylene concentration is “about 75 weight percent or more” (ll. 7 – 8 of the claim).  As written, claim 6 has no lower bound, i.e. includes embodiments below the lower bound of claim 1, and therefore fails to properly further limit claim 1.
	The examiner recommends amending claim 6 such that it has the lower endpoint of claim 1 or another endpoint which would be within the ranges of claims 1 and 6.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10, 49, and 54 – 56 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0032148 A1) in view of Tse (US 2013/0225752 A1).  
	Regarding claim 1, Lee discloses a polymeric composition for an adhesive in a multi-layered polymeric film (“adhesive blend” used in “multi-layer polymer films”: e.g. ¶¶ [0006] – [0042]) the polymeric composition comprising:
	i) from 2.5 to 25 weight percent of a grafted polyolefin, wherein the grafted polyolefin has a polyolefin backbone including, e.g., 100 weight percent ethylene, based on the total weight of the polyolefin backbone, and a functional graft including one or more oxygen atoms (“modified polyolefin” grafted with an “acid or acid derivative monomer”, wherein the polyolefin being modified is, e.g., a homopolymer of ethylene: e.g. ¶¶ [0006], [0008], [0010], [0022] – [0027], [0030], [0034]); 
	ii) from 2.5 to 40 weight percent of a propylene based elastomer, wherein the propylene based elastomer is a random copolymer having a propylene concentration of 60 weight percent or more, e.g. 70 weight percent or more (“propylene elastomer”: e.g. ¶¶ [0006], [0008], [0010], [0028] – [0030]);
	iii) one or more polyethylene resins (as one component of a “base resin” which is a “crystalline or semi-crystalline polyolefin”, polyethylene resins being an example thereof: e.g. ¶¶ [0006], [0008], [0010] – [0014], [0030]); and 
	iv) optionally one or more polypropylene resins having a crystallinity of greater than 30 percent (as another component of the “base resin” which is a “crystalline or semi-crystalline polyolefin” defined as 
	wherein the functional graft is present in an amount from 0.0025 to 1.25 weight percent based on the total weight of the polymeric composition (the “acid or acid derivative monomer” is 0.1 to 5 weight percent of the “modified polyolefin” which, when taken as a percentage of the aforesaid amount of grafted polyolefin, provides the cited range: e.g. ¶¶ [0006], [0008], [0027]); 
	wherein the one or more polyethylene resins are independently selected from the group consisting of high density polyethylene, medium density polyethylene, low density polyethylene, and linear low density polyethylene (e.g. ¶¶ [0011], [0012], [0014]).
	As to the amount of the one or more polyethylene resins and the optional one or more polypropylene resins, Lee generally states the total amount of “base resin” is 25 to 85 weight percent of the polymeric composition (e.g. ¶ [0006]).  For those embodiments wherein the “base resin” is the one or more polyethylene resins without the one or more polypropylene resins, it thus follows the polymeric composition comprises 25 to 85 weight percent of the one or more polyethylene resins.  However, for Lee’s embodiments wherein the polymeric composition comprises one or more polypropylene resins in addition to the one or more polyethylene resins, it will be understood that the total of the one or more polyethylene resins and the one or more polypropylene resins totals to 25 to 85 weight percent.  Moreover, since the one or more polyethylene resins and the one or more polypropylene resins serve the same purpose, one of ordinary skill in the art would have been able to determine the appropriate amount of each for the polymeric composition.  Notably, one of ordinary skill in the art would have been motivated to determine such amounts based on parameters such as compatibility (which Lee discusses with respect to prior art polymeric compositions: e.g. ¶ [0003]) for purposes of making an adhesive blend composition suitable for use as a tie layer between dissimilar polymer layers, especially between a polar layer and a non-polar layer (e.g. ¶ [0040]).  Given, as noted above, Lee’s polymeric composition comprises an ethylene-based grafted polyolefin and a propylene based elastomer, one of ordinary skill in the art would have appreciated the respective amounts of the one or more polyethylene resins and the one or more polypropylene resins are provided in amounts which would have compatibility with one another as well as with layers to be bonded thereby.

	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Lee’s polymeric composition to comprise from about 40 to 85 weight percent of the one or more polyethylene resins and, optionally, up to about 35 weight percent of the one or more polypropylene resins in order to provide a polymeric composition which has desirable compatibility of all components therein and which is suitable for use as an adhesive tie layer.  Furthermore, for similar reasons, it would have been obvious to modify Lee’s composition such that the total amount of the grafted polyolefin, the propylene based elastomer, the (one or more) polyethylene resins, and the (one or more) polypropylene resins is from about 95 to 100 weight percent, based on the total weight of the polymeric composition.
	Although Lee is not specific as to the propylene based elastomer being a random copolymer having a crystallinity of about 2 percent to 25 percent, this feature would have been obvious in view of Tse.

	Lee’s propylene based elastomer contains isotactic propylene crystallinities in order to provide “virtual crosslinking” which controls deformation at ambient conditions (e.g. ¶ [0028]), suggesting a polymeric composition containing the same is resistance to deformation forces at ambient conditions.  In the use as previously discussed in an adhesive blend, it would therefore have been understood that using the propylene based elastomer Lee discloses reduces failure risks of layers adhered to one another with the polymeric composition.  It is noted, in an embodiment, Lee’s composition is used in flexible structures (e.g. ¶ [0040]).
	Therefore, it would have been obvious to provide a random copolymer having a crystallinity of 5 to 25 percent as Tse discloses for the propylene based elastomer as Lee discloses, the motivation being to provide chain disruptions which allow for the flexibility and bonding strength Lee desires.
	Although Lee and Tse are not specific as to the polymeric composition adhering to a thermoplastic polypropylene having a crystallinity of 30 percent to about 80 percent, as noted above, the one or more polypropylene resins Lee discloses have a crystallinity of greater than 30 percent (e.g. ¶¶ [0006], [0008], [0011], [0017] – [0021], [0030]).  Furthermore, since the one or more polypropylene resins, when present, are melt blended with the remaining components noted above in the polymeric composition (Lee: e.g. ¶¶ [0010], [0012], [0027], [0034]), implies a compatibility of the one or more polypropylene resins with the remaining materials.  Moreover, such compatibility is typical in the art of polymeric compositions for adhesives as Lee and Tse describe (Lee: e.g. ¶ [0003]).  Accordingly, one of ordinary skill in the art would have expected the polymeric composition Lee and Tse disclose to adhere to a thermoplastic polypropylene having a crystallinity of 30 percent to about 80 percent.  
	Regarding claim 2, in addition to the limitations of claim 1, Lee discloses the polymeric composition has a melt flow rate from 2 to 20 g/10 min (e.g. ¶ [0037]).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Therefore, where such overlap exists, it would have been expected a melt flow rate within the claimed range and measuring method would be provided.
	Regarding claim 3, in addition to the limitations of claim 1, Lee discloses the one or more polyethylene resins includes a linear low density polyethylene, wherein the linear low density polyethylene includes ethylene and one or more olefinic comonomers selected from the group consisting of 1-butene, 1-hexene, and 1-octene, wherein the total amount of the ethylene and the one or more olefinic comonomers in the linear low density polyethylene is 100 percent by weight (e.g. ¶¶ [0012], [0014] describe linear low density polyethylene as a species within the genus of “[e]thylene homopolymers and ethylene-C4-8 α-olefin copolymers”, which by name does not include monomers other than ethylene or C4-8 α-olefin; it will be appreciated 1-butene is the C4 α-olefin, 1-hexene is the C6 α-olefin, and 1-octene is the C8 α-olefin).  
	Regarding claim 4, in addition to the limitations of claim 1, although Lee is not explicit as to an amount of filler based on the total weight of the polymeric composition, Lee discloses the polymeric composition may contain conventional additives, which are generally provided at low levels, e.g. 0.005 to 1 weight percent, if provided (e.g. ¶¶ [0030], [0033]).  This suggests the maximum amount of filler is 1 weight percent or less, or the polymeric composition is free of filler.
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Regarding claim 5, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Lee’s amount of the one or more polypropylene resins is selected based providing compatibility and adhesion properties for the polymeric composition in an intended use thereof as an adhesive composition.  For similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1, it would have been obvious for Lee’s polymeric composition to include 5 to about 30 weight percent of the one or more polypropylene resins.
	Regarding claim 6, in addition to the limitations of claim 1, as seen in the 35 U.S.C. 103 rejection of claim 1, Lee discloses the propylene based elastomer has a propylene concentration of 60 weight percent or more, e.g. 70 weight percent or more (e.g. ¶ [0028]), these ranges encompassing the claimed range.
	However, it should be noted Lee discloses the propylene based elastomer contains ethylene as a comonomer for reducing crystallinity and controlling interactions between the crystalline segments of the propylene based elastomer (e.g. ¶ [0028]), where one of ordinary skill in the art would have understood the concentration thereof, and thus the propylene concentration, can be optimized in order to provide the desired crystallinity of the propylene based elastomer.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Lee’s polymeric composition such that the propylene concentration is about 75 to about 95 weight percent in order to provide the desired crystallinity and interactions between polymer chains.
	Regarding claim 7, in addition to the limitations of claim 1, as seen in the 35 U.S.C. 103 rejection of claim 1, Lee discloses the polymeric composition includes 0.005 to 1 weight percent of one or more additives (e.g. ¶¶ [0030], [0033]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
Regarding claim 8, in addition to the limitations of claim 1, Lee discloses the functional graft includes, e.g., maleic anhydride (e.g. ¶¶ [0023] – [0025]).
	Regarding claim 9, in addition to the limitations of claim 1, Lee discloses the grafted polyolefin has a melt flow rate from 0.1 to 200 g/10 min (e.g. ¶ [0027]).  
	Although Lee is not specific as to the melt flow rate being measured according to ISO 1133 about 190 °C / 2.16 kg, Lee states melt flow rates are measured under the same conditions but per a different standard, namely ASTM D 1238-01 (e.g. ¶ [0013]).  Per the same measuring conditions, the examiner therefore considers Lee’s melt flow rate to be generally the same between the two measuring methods.  Moreover, even if the measurements are performed differently, Lee’s range overlaps a significant majority of Applicant’s claimed range and therefore would be expected to overlap even with small variations between the methods.  Furthermore, as seen in the 35 U.S.C. 103 rejection of claim 1, there is a significant amount of overlap in the ranges of the grafted polyolefin in Lee with those claimed in claim 1.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Therefore, where such overlap exists, it would have been expected a melt flow rate within the claimed range and measuring method would be provided.
	Although Lee is not explicit as to the grafted polyolefin having a crystallinity from about 25 to about 75 percent as measured by differential scanning calorimetry, Lee discloses polyethylene resins used to form the one or more polyethylene resins can be used as the polyolefin backbone for the grafted polyolefin (e.g. ¶ [0027]), e.g. HDPE or LLDPE having crystallinities generally greater than 40% (e.g. ¶ [0014]) by differential scanning calorimetry (e.g. ¶ [0011]).
	Regarding claim 10, in addition to the limitations of claim 1, Lee discloses the propylene based elastomer (as modified in view of Tse) is a random copolymer has a crystallinity of 5 to 25 percent (“propylene elastomer”: e.g. ¶¶ [0006], [0008], [0010], [0028] – [0030]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
Regarding claim 49, in addition to the limitations of claim 1, Lee discloses the one or more polyethylene resins includes a linear low density polyethylene, wherein the linear low density polyethylene includes ethylene and one or more olefinic comonomers selected from the group consisting of 1-butene, 1-hexene, and 1-octene, wherein the total amount of the ethylene and the one or more olefinic comonomers in the linear low density polyethylene is 100 percent by weight (e.g. ¶¶ [0012], [0014] describe linear low density polyethylene as a species within the genus of “[e]thylene homopolymers and ethylene-C4-8 α-olefin copolymers”, which by name does not include monomers other than ethylene or C4-8 α-olefin; it will be appreciated 1-butene is the C4 α-olefin, 1-hexene is the C6 α-olefin, and 1-octene is the C8 α-olefin), the propylene based elastomer has a propylene concentration of 60 weight percent or more, e.g. 70 weight percent or more (e.g. ¶ [0028]), the propylene based elastomer (as modified in view of Tse) is a random copolymer has a crystallinity of 5 to 25 percent (“propylene elastomer”: e.g. ¶¶ [0006], [0008], [0010], [0028] – [0030]).
	However, it should be noted Lee discloses the propylene based elastomer contains ethylene as a comonomer for reducing crystallinity and controlling interactions between the crystalline segments of the propylene based elastomer (e.g. ¶ [0028]), where one of ordinary skill in the art would have understood the concentration thereof, and thus the propylene concentration, can be optimized in order to provide the desired crystallinity of the propylene based elastomer.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Lee’s polymeric composition such that the propylene concentration is about 95 weight percent or less in order to provide the desired crystallinity and interactions between polymer chains.
	Although Lee is not explicit as to an amount of filler based on the total weight of the polymeric composition, Lee discloses the polymeric composition may contain conventional additives, which are generally provided at low levels, e.g. 0.005 to 1 weight percent, if provided (e.g. ¶¶ [0030], [0033]).  This suggests the maximum amount of filler is 1 weight percent or less, or the polymeric composition is substantially or entirely free of filler.
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Regarding claim 54, in addition to the limitations of claim 1, the propylene based elastomer Tse discloses is a random copolymer of propylene and ethylene (e.g. ¶ [0013]), having a propylene concentration of, e.g., 80 to 92 weight percent (e.g. ¶¶ [0014], [0015]), wherein the total amount of the propylene and the ethylene is 82 weight percent or more based on the total weight of the propylene based elastomer (“at least about 2 wt%” ethylene when viewed in light of the concentration of propylene: e.g. ¶¶ [0014], [0015]).
	Tse’s range for the propylene concentration lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Tse’s range for the total amount of propylene and ethylene encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  However, Tse also discloses narrower ranges which raise the total amount of the propylene and ethylene in the propylene based elastomer toward and within the claimed range (e.g. ¶¶ [0014], [0015]).
	Regarding claim 55, in addition to the limitations of claim 54, the propylene based elastomer Tse discloses has a peak melting temperature of, e.g., less than about 70°C (e.g. ¶¶ [0016], [0017]).
	Tse’s peak melting temperature encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  
Regarding claim 56, in addition to the limitations of claim 55, the propylene based elastomer Tse discloses has a polydispersity index of, e.g., 1 to 15 (MWD as Mw/Mn ratio, which is by definition the polydispersity index: e.g. ¶¶ [0024], [0025], [0027], [0042]).
	Tse’s polydispersity index encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  
Claims 21 – 30 and 51 – 53 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Tse as applied to claim 1 above, and further in view of Shah (US 5,314,749 A).
	Regarding claim 21, Lee discloses a first olefinic polymer layer including one or more polyolefin homopolymers or copolymers; a second olefinic polymer layer; a barrier layer interposed between the first and second olefinic polymer layers; a first tie layer interposed between the first olefinic polymer layer and the barrier layer; a second tie layer interposed between and in direct contact with the second olefinic polymer layer and the barrier layer, wherein the first tie layer includes a polymeric composition inventive to Lee (e.g. ¶¶ [0046] – [0048], [0050])
	More specifically, Lee discloses various examples wherein five-layer films having the general laminated in the order olefinic polymer layer/tie layer/barrier layer/tie layer/olefinic polymer layer but using different olefins between the examples (e.g. ¶ [0046] – [0048], [0050]).  In view of Lee’s general disclosure of other polymers being used for outer layers, barrier layers, and the tie layers as discussed in the 35 U.S.C. 103 rejection of claim 1, one of ordinary skill in the art would have appreciated Lee’s general disclosure encompasses, or at least the examples can be modified to form, embodiments wherein Lee implicitly discloses a film comprising: a first olefinic polymer layer including one or more polyolefin homopolymers or copolymers; a second olefinic polymer layer; a barrier layer interposed between the first and second olefinic polymer layers; a first tie layer interposed between the first olefinic polymer layer and the barrier layer; a second tie layer interposed between and in direct contact with the second olefinic polymer layer and the barrier layer, wherein the first tie layer includes a polymeric composition as discussed in claim 1.  The modifications in view of Tse may applied as discussed in the 35 U.S.C. 103 rejection of claim 1 for the same reasons as previously discussed.

	Although Lee is not specific as to the second olefinic polymer layer including about 60 weight percent or more of one or more polypropylene resins, Shah discloses films similar to those Lee discloses wherein an outer layer includes, either alone or blended with other polyolefins, one or more polypropylene resins for purposes of adding stiffness, e.g. with 5 to 95 weight percent of the one or more polypropylenes (e.g. Fig. 1, 2; Col. 1, l. 61, to Col. 5, l. 12).  Accordingly, it would have been obvious to include in the second olefinic polymer layer Lee discloses 5 to 95 weight percent of one or more polypropylene resins as Shah suggests in order to add further stiffness to the film.
	Regarding claim 22, in addition to the limitations of claim 21, Lee discloses embodiments wherein the first olefinic polymer layer includes 100 weight percent of one or more polyethylene resin (e.g. ¶¶ [0046] – [0048]).  However, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 21, Shah provides a motivation to use less polyethylene, namely to include polypropylene(s) in order to impart stiffness.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the first olefinic polymer layer Lee discloses to include about 60 weight percent or more of one or more polyethylene resins in order to provide additional stiffness to the film.
	Regarding claim 23, in addition to the limitations of claim 21, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 21, Shah provides a motivation to use less polyethylene, namely to include polypropylene(s) in order to impart stiffness, e.g. by using 5 to 95 weight percent or more of one or more polypropylene resins.
	Regarding claim 24, in addition to the limitations of claim 21, Lee discloses the first tie layer is in direct contact with the first olefinic polymer layer (e.g. ¶¶ [0046] – [0048], [0050]).  
	Regarding claim 25, in addition to the limitations of claim 21, Lee discloses the first tie layer is in direct contact with the barrier layer (e.g. ¶¶ [0046] – [0048], [0050]).    
Regarding claim 26, in addition to the limitations of claim 21, Lee discloses the first tie layer and the second tie layer include the same polymeric composition (e.g. ¶¶ [0046] – [0048], [0050]).    
	Regarding claim 27, in addition to the limitations of claim 21, Lee discloses the first and second olefinic polymer layers are formed from the same polymers (e.g. ¶¶ [0046] – [0048], [0050]).    
	Regarding claim 28, in addition to the limitations of claim 21, Lee discloses any adhesion failure between the first olefinic polymer layer and the barrier layer is at the boundary of the first tie layer and the barrier layer (as implied by Lee measuring adhesion properties between the olefinic polymer layers and the barrier layer by way of the tie layers: e.g. ¶¶ [0047], [0048], [0050])
	Regarding claim 29, in addition to the limitations of claim 21, Lee discloses any adhesion failure between the second olefinic polymer layer and the barrier layer is at the boundary of the second tie layer and the barrier layer (as implied by Lee measuring adhesion properties between the olefinic polymer layers and the barrier layer by way of the tie layers: e.g. ¶¶ [0047], [0048], [0050])
 	Regarding claim 30, in addition to the limitations of claim 21, Shah discloses film thicknesses of 12.7 to 101.6 µm are typical for the uses similar to Lee discloses although the actual thickness will depend on stiffness and film forming equipment limitations (“0.5 to 4 mils”: e.g. Col. 5, ll. 8 – 9).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the film to have a thickness of 50 µm or less, e.g. 12.7 to 50 µm, in order to provide a film which has the desired stiffness and which can be readily formed.
	Regarding claim 51, in addition to the limitations of claim 21, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 21, Shah provides a motivation to use less polyethylene, namely to include polypropylene(s) in order to impart stiffness, e.g. by using 5 to 95 weight percent or more of one or more polypropylene resins.  Lee further discloses the first tie layer is in direct contact with the first olefinic polymer layer (e.g. ¶¶ [0046] – [0048], [0050]), the first tie layer is in direct contact with the barrier layer (e.g. ¶¶ [0046] – [0048], [0050]), and the first tie layer and the second tie layer include the same polymeric composition (e.g. ¶¶ [0046] – [0048], [0050]).  As to the film thickness, Shah discloses film thicknesses of 12.7 to 101.6 µm are typical for the uses similar to Lee discloses although the actual 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the film to have a thickness of 50 µm or less, e.g. 12.7 to 50 µm, in order to provide a film which has the desired stiffness and which can be readily formed.
	Regarding claim 52, Lee discloses a first olefinic polymer layer including one or more polyolefin homopolymers or copolymers; a second olefinic polymer layer; a barrier layer interposed between the first and second olefinic polymer layers; a first tie layer interposed between the first olefinic polymer layer and the barrier layer; a second tie layer interposed between and in direct contact with the second olefinic polymer layer and the barrier layer, wherein the first tie layer includes a polymeric composition inventive to Lee (e.g. ¶¶ [0046] – [0048], [0050])
	More specifically, Lee discloses various examples wherein five-layer films having the general laminated in the order olefinic polymer layer/tie layer/barrier layer/tie layer/olefinic polymer layer but using different olefins between the examples (e.g. ¶ [0046] – [0048], [0050]).  In view of Lee’s general disclosure of other polymers being used for outer layers, barrier layers, and the tie layers as discussed in the 35 U.S.C. 103 rejection of claims 1 and 49, one of ordinary skill in the art would have appreciated Lee’s general disclosure encompasses, or at least the examples can be modified to form, embodiments wherein Lee implicitly discloses a film comprising: a first olefinic polymer layer including one or more polyolefin homopolymers or copolymers; a second olefinic polymer layer; a barrier layer interposed between the first and second olefinic polymer layers; a first tie layer interposed between the first olefinic polymer layer and the barrier layer; a second tie layer interposed between and in direct contact with the second olefinic polymer layer and the barrier layer, wherein the first tie layer includes a polymeric composition as discussed in claim 49.  The modifications in view of Tse may applied as discussed in the 35 U.S.C. 103 rejection of claim 1 for the same reasons as previously discussed.

	Although Lee is not specific as to the second olefinic polymer layer including about 60 weight percent or more of one or more polypropylene resins, Shah discloses films similar to those Lee discloses wherein an outer layer includes, either alone or blended with other polyolefins, one or more polypropylene resins for purposes of adding stiffness, e.g. with 5 to 95 weight percent of the one or more polypropylenes (e.g. Fig. 1, 2; Col. 1, l. 61, to Col. 5, l. 12).  Accordingly, it would have been obvious to include in the second olefinic polymer layer Lee discloses 5 to 95 weight percent of one or more polypropylene resins as Shah suggests in order to add further stiffness to the film.
	Regarding claim 53, in addition to the limitations of claim 52, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 21, Shah provides a motivation to use less polyethylene, namely to include polypropylene(s) in order to impart stiffness, e.g. by using 5 to 95 weight percent or more of one or more polypropylene resins.  Lee further discloses the first tie layer is in direct contact with the first olefinic polymer layer (e.g. ¶¶ [0046] – [0048], [0050]), the first tie layer is in direct contact with the barrier layer (e.g. ¶¶ [0046] – [0048], [0050]), and the first tie layer and the second tie layer include the same polymeric composition (e.g. ¶¶ [0046] – [0048], [0050]).  As to the film thickness, Shah discloses film thicknesses of 12.7 to 101.6 µm are typical for the uses similar to Lee discloses although the actual thickness will depend on stiffness and film forming equipment limitations (“0.5 to 4 mils”: e.g. Col. 5, ll. 8 – 9).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the film to have a thickness of 50 µm or less, e.g. 12.7 to 50 µm, in order to provide a film which has the desired stiffness and which can be readily formed.

Response to Arguments
Applicant’s arguments, see p. 12, filed 3 March 2021, with respect to the objections to claims 21 and 30 have been fully considered and are persuasive.  These objections have been withdrawn. 
	Applicant’s arguments, see pp. 12 – 13, filed 3 March 2021, with respect to the rejections of claims 1 – 10, 21 – 30, 49, and 51 – 53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, except for those pertinent to specifically claims 4 and 49, have been fully considered and are persuasive.  These rejections have been withdrawn save those pertinent specifically to claims 4 and 49.
	With respect to claims 4 and 49, even though optional language is included, these claims nonetheless recite broad and narrow ranges for the same feature in the claim.  The examiner recommends providing the narrower ranges in separate dependent claims and/or providing such narrower ranges in independent form per MPEP § 2173.05(c), I.
	With respect to claims 1 – 10, 21 – 30, 49, and 51 – 56, new rejections are made in view of the ambiguity discussed above resulting from intended use language and positive recitation being in conflict with one another.
Applicant’s arguments, see pp. 13 – 14, filed 3 March 2021, with respect to the rejections of claims 5 and 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant's arguments, see pp. 14 – 16, filed 3 March 2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant asserts the combined disclosures of Lee and Tse fail to teach or suggest, notably, an adhesive composition for a multi-layered film having adhesion to a thermoplastic polypropylene having a crystallinity of 30 percent to about 80 percent.  However, Lee discloses the polymeric composition comprises, optionally, one or more polypropylene resins having crystallinities of 30 percent or more.  The fact such compositions are successfully melt blended therein implies a compatibility which would have an expectation the polymeric composition adheres to a thermoplastic polypropylene having a crystallinity of 30 percent to about 80 percent.  
	With respect to the Affidavits submitted 3 March 2021, the examiner notes the Affidavits are not commensurate in scope with the claims.  In particular, the Affidavits each reference examples in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781